DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/8/2022 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7-12 and 17 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Safai et al. (US 20020067797).
Regarding claim 1, Safai teaches a method for processing food products, comprising: 
(a) transporting 28 the food products WP by a first conveyor having an intake end and a discharge end; 
(b) using an X-ray unit 14 positioned between the intake end and the discharge end of the first conveyor to acquire product-specific data specific (para 41) to the x-ray unit detection of each food product transported over the entirety of the food product WP being transported on the first conveyor, wherein the acquired product-specific data, forms a first data set over the entirety of the food product (para 42-43); 
(c) using at least one first optical camera 46 assigned to the first conveyor to acquire additional product-specific data specific (para 41) to the optical camera detection of each food product over the entirety of the food product, wherein the data acquired by the least one first optical camera over the entirety of the food product forms a second data set (para 42-43); 
(d) using a control unit to receive the first and second data sets and integrate the first and second data sets for each food product to analyze the composition of the food product and determine parameters for the food product (para 43); and 
(e) based on the determined parameters of the food product, cutting the food product with a cutting unit, wherein the cutting unit is controlled by the control unit (para 46-47).
Regarding claim 7, Safai teaches comprising placing the first optical camera above the first conveyor (figure 6).
Regarding claim 8, Safai teaches utilizing two first optical cameras which are equipped with a different imaging process (x-ray and infrared, para 42).
Regarding claim 9, Safai teaches operable interconnecting the first conveyor to the control system, the control system receiving and analyzing the movement of the first conveyor based on data received from the first conveyor (rotary encoder, para 44).
Regarding claim 10, Safai teaches connecting the X-ray unit and each of the first optical cameras to the control unit for receiving and analyzing the first and second data sets; and using the control unit to integrate at least portions of the food product-specific data acquired by the X-ray unit in the optical image of the at least one first optical camera relating to the same food product to create an optical transfer image, forming a further data set (figure 1). 
Regarding claim 11, Safai teaches the control unit determines cutting paths from the food-specific data acquired by the at least one first optical camera and from the food-specific data acquired by the X-ray unit; and defining the cutting paths from the food-specific data acquired by the X-ray unit directly via the optical image of the at least one first optical camera relating to the same food product in such a manner that the control unit provides an optical image of the at least one first optical camera, namely, the optical transfer image for further processing (para 46-47).
Regarding claim 12, Safai teaches comprising cutting the food product is cut by the cutting unit to accomplish at least one objective selected from the group of removing undesirable regions of the food product and portioning the food product (para 46-47).
optical camera, and that matching and analyzing is performed based on the optical image of the at least one first optical camera and the optical image of the downstream optical camera.
Regarding claim 17, Safai teaches a method for processing food products, comprising:
(a) transporting the food products WP by a first conveyor 12 having an intake end and a discharge end;
(b) using an X-ray unit 14 positioned between the intake end and the discharge end of the first conveyor to acquire product-specific data specific to the X-ray unit detection of each food product transported on the first conveyor, wherein the acquired product-specific data forms a first data set (para 42-43);
(c) using at least one first optical camera 46 assigned to the first conveyor to acquire additional product-specific data specific (para 41) to the optical camera detection of each food product over the entirety of each food product, wherein the data acquired by the least one first optical camera comprises the size and shape of each food product and forms a second data set (para 42-43);
(d) using a control unit to receive the first and second data sets and integrate the first and second data sets for each food product to analyze the composition of the food product and determine parameters for the food product (para 43); and
(e) based on the determined parameters of the food product, cutting the food product with a cutting unit, wherein the cutting unit is controlled by the control unit (para 46-47).
Allowable Subject Matter
Claims 2-6 and 13-16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claims 2-6, the prior art fails to teach (a) passing the food products from the first conveyor to a downstream conveyor; (b) acquiring product-specific data relating to the food product on the, forming a fourth data set, is received by the control unit and is analyzed by the control unit to identify the food product; (c) matching and analyzing the received and analyzed data sets by means of the control unit to calculate the relative positions of each food product on the first and second conveyors; (d) the control unit identifying the products and matching and analyzing the data sets based on the two data sets generated by the at least one first optical camera and the downstream optical camera as claimed in independent claim 2.
Regarding claims 13-16, the prior art fails to teach that the acquired data, forming a fourth data set, is received by the control unit and is analysed by it in order to identify each food product, matching and analysing the received and analysed data sets by means of the control unit in order to calculate the relative positions of each food product on the first and downstream conveyors, and cutting the food products along the cutting paths previously determined and assigned to the relevant food product by means of a cutting unit, wherein the cutting unit is controlled by the control unit, wherein the first conveyor, in addition to the food product-specific data acquired by the X-ray unit, additional product-specific data relating to each food product is acquired by means of at least one first optical camera assigned to the first conveyor, wherein the data acquired by the at least one first optical camera, which forms a second data set, is received and analysed by the control unit, and in that identifying the products and matching and analysing the data sets takes place based on the two data sets generated by the downstream conveyor and the at least one first optical cameras, namely the second data set and the fourth data set as claimed in independent claim 13.
Response to Arguments
Applicant's arguments filed 6/6/2022 have been fully considered but they are not persuasive.
The applicant argues that Safai fails to teach over the entirely of the food product being transported and acquired.  The examiner disagrees.  Safai teaches an x-ray source 14 for emitting x-rays 15 toward a workpiece (WP) carried on the conveyor 12 (para 25) and provide x-ray attenuation map of the workpiece (the entire food product) (para 36).  Similar a camera 46 or 47 is arranged to take image of the workpiece (entire product, para 42) on the conveyor belt 12 and detect temperature differences within a workpiece (para 42).  Thus, Safai teach the claimed limitations and the applicant’s argument is not persuasive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON K SONG whose telephone number is (571)272-2494. The examiner can normally be reached M to Th 10am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HOON K SONG/Primary Examiner, Art Unit 2884